Citation Nr: 1145722	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the residuals of a low back and right leg injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to July 1961 and had service in the Army Reserve and National Guard.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied service connection for residuals of a low back and right leg injury.  

The Veteran initially postponed and then later canceled a hearing before RO personnel that was originally scheduled for March 2008.  In March 2009, the Veteran's representative provided a presentation on behalf of the Veteran before the undersigned at the RO.  

In September 2009, the Board remanded the claim for further development.  This development was completed, however, in July 2010 the Veteran submitted additional evidence to the Board and specifically declined to waive the initial consideration of the evidence by the RO or Appeals Management Center (AMC).  In November 2010, the Board remanded the claim for adjudication below and for further development based on newly submitted information.  The Board finds there has not been substantial compliance with the November 2010 remand.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In July 2010, the Veteran submitted additional evidence to the Board and specifically declined to waive the initial consideration of the evidence by the RO or AMC.  This included several consent and authorization forms for release of private medical records signed in June 2010.  In the November 2010 remand, the AMC was to request treatment records that pertain to the claim for service connection for residuals of low back and right leg injury and associate them with the claims folder.  

In December 2010, the AMC requested that new authorization and consent forms be signed by the Veteran.  These forms (VA FORM 21-4142) state in box 9B: "If you do not revoke this authorization, it will automatically end 180 days from the date you sign and date the form."  As a result, the AMC had to request new signed forms from the Veteran because the forms sent by the Veteran in June 2010 would have "expired" by the time the AMC sent them to the medical providers listed.  

The Veteran replied to this letter in December 2010, but did not list the addresses of the medical providers and only turned in one form.  The Veteran had already provided the addresses of the medical providers in June 2010.  The AMC attempted to contact the Veteran by phone in May 2011, but failed.  The AMC requested the Veteran re-send the addresses in a May 2011 letter.  The Veteran did not respond to this letter until June 2011 (the AMC received his response in June 2011) when he again filled out the authorization and consent forms.  The AMC issued an SSOC in July 2011 denying the Veteran's claim; the SSOC did not acknowledge receipt of the June 2011 forms.  

On remand, the AMC is to contact the Veteran and request assistance in obtaining private records from the medical providers the Veteran has repeatedly stated may help his claim.  

Compliance with remand directives is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:  


1. With any necessary assistance of the Veteran, request records from the private providers he listed in his June 2010 statement.  The addresses of these providers are in his June 2010 statement.  Any negative response should be documented in the claims file.  

2. Re-adjudicate the claim for service connection.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

